DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Response to Amendment
Applicant’s amendments to claims 1-20 filed 10/27/2020 are acknowledged by the examiner.
Claims 1-20 are pending.
Claims 1-20 are examined.

Response to Arguments
Applicant’s amendments to claims 1, 2, 6, 7, 12, 17, and 19 filed on 2/10/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1, 12, 17 and 19. Therefore, Applicant’s arguments with respect to claims 1, 12, 17 and 19 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Malmin remains relevant to claim 1 and 17, because Malmin discloses most of the structural limitations in Claim 1 and most of the method in claim 17. In light of the new amendments made to claims 6 and 7, new 

Applicant’s arguments that Malmin and Matsui do not teach or suggest a bending surface protruding upwards from the flat top of the base portion as recited in claim 1 are acknowledged but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). According to the claims, examiner notes that the protrusion comprises the handle and the bending surface and as such the bending portion (which is part of the protrusion as the protrusion comprises a handle and a bending surface) and when modified by Matsui, is seen extending upwards relative to the flat top of the base portion as further described in the new rejection below under broadest reasonable interpretation. 

Applicant’s arguments that Matsui and Steinman, alone or in combination, do not teach or suggest a base portion having a flat top or that the bending surface protrudes upwards from the flat top of the base portion as recited in claim 12 are acknowledged but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that like claims 1 and 17, according to the claim 12, examiner notes that the protrusion comprises the handle and the bending portion and as such the bending surface (which is part of the protrusion as the protrusion comprises a handle and a bending surface) and when modified by Steinman, is seen extending upwards relative to the flat top of the base portion as further describes the in the new rejection below under broadest reasonable interpretation.
Regarding applicant’s arguments that Matsui is non-analogous art. The arguments are acknowledged but are not persuasive. Examiner notes that claim 12 is an apparatus claim where Matsui has analogous structure and while being capable of being used in the field of medical treatment (Col 12, lines 13-17) and contemplated for use in the field of plastic surgeries (Col 10, lines 18-22 and Col 7, lines 23-44) and as a result, the examiner contends that Matsui is analogous art and proper.

Applicant’s arguments that Steinman, Gunnarshaug, and Hristov alone or in combination, do not teach or suggest a base portion having a top, that the bending surface protrudes upwards from the top of the base portion, or a line extending from the base portion to a hook as recited in claim 19 are acknowledged but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that like claims 1 and 17 and in claim 12, examiner notes that the protrusion comprises the bending surface and as such the bending portion (which is part of the protrusion as the protrusion comprises a bending surface) and when modified by Gunnarshaug, is seen extending upwards relative to the flat top of the base portion and capable of preforming said function of having a splint bet over it as further describes the in the new rejection below under broadest reasonable interpretation. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments that the cited portions of Gunnarshaug do no support the position that model 30 is being used to form a nasal cast bender for splinting the nose is acknowledged but is not persuasive. In response to applicant's argument that Gunnarshaug do no support the position that model 30 is being used to form a nasal cast bender for splinting the nose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner notes that the associated structure of the protrusion 30 of Gunnarshaug is that of a nose shape where a sheet of material 48 is capable of being formed over protrusion 30 and then later cut resulting in forming an analogous splint 14 (Col 4, lines 8-13) in order to conform precisely to the nose and to protect the nose (Col 3, lines 51-63). Examiner concludes that because Gunnarshaug has the necessary associated 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin (US Patent No. 3,742,943), hereinafter Malmin, in view of Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui.

Regarding claim 1, Malmin discloses a nasal cast bender (Figs 2, 3, and 5) comprising:
a base portion (the portion of the inner surface of the casting; A, see annotated Fig 3), wherein the base portion comprises a flat bottom (the bottom surface of A comprises of a flat bottom, see annotated Fig 3); and
a protrusion (the face casting; B, see annotated Fig 3) protruding upwards (the face casting (B) protrudes upwards from the inner surface (A) of the casting, see annotated Fig 3) from the base portion the radius along the nasal portion (D) of the mold varies in length), and wherein the bending surface (D) protrudes upwards from the base portion (A), wherein the bending surface forms a convex profile (Bending surface D forms a convex profile, see annotated Fig 3), wherein a radius of the bending surface decreases from a radius of the handle between the handle and a midpoint of the bending surface (I, see annotated Fig 3) (bending portion D, is a tapered surface and thus has a radius along the bending surface that decreases relative to a radius of the handle that is between said radius of the handle and a midpoint of the bending portion, see annotated Fig 3), and wherein the radius of the bending surface increases from the midpoint to an end opposite the handle (bending surface D is tapered and said radius of the bending surface D is shown increasing from said midpoint to an end that is opposite relative to the handle, the end being the tip of the nose as it is an opposite end relative to the handle, see annotated Fig 3); 
wherein the bending surface (D, see annotated Fig 3) is configured to shape an external nasal cast (Col 3, lines 41-45; after the nasal cast is heated, it is placed over the model and shaped accordingly, see Fig 5).

    PNG
    media_image1.png
    503
    932
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    472
    356
    media_image2.png
    Greyscale

Although Malmin discloses the nasal cast bender having a base portion having a flat bottom, Malmin is silent wherein the base portion comprises of having both a flat top and flat bottom. Malmin is 
Matsui teaches of an analogous device (Fig 6-7 and 10A-11) capable of being used as a nasal cast bender for surgical procedures (Col 7, lines 30-44 and Col 10, lines 18-22) having overall analogous structural features to the device of Malmin (Malmin and Matsui are both face molds) having an analogous base portion (201’, see Fig 11), an analogous protrusion(B’, see annotated Fig 11), an analogous handle(C’, see annotated Fig 11), an analogous bending surface(D’, see annotated Fig 11), and an analogous midpoint of said bending surface (I’)wherein the base portion (201’) comprises a flat top (G, see annotated Fig 11) and a flat bottom (H, see annotated Fig 11) for the purpose of providing enhanced support to the mold as it is molded onto the base portion (Col 2, lines 28-36). Matsui further teaches wherein the protrusion (B’) protrudes upwards from the flat top (G) of the base portion (H), wherein the bending surface (D’) protrudes upwards from the flat top of the base portion (G of 201’, see annotated Fig 11). 

    PNG
    media_image3.png
    768
    1056
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal cast bender disclosed by Malmin, to include a base portion having a flat top and a flat bottom as taught by Matsui, in order to provide enhanced support for the mold during the process of making the mold (Col 2, lines 28-36). 

Regarding claim 2, Malmin in view of Matsui further disclose the nasal cast bender of claim 1.
 Malmin further discloses wherein the bending surface (the nasal portion of the of the casting; D, see annotated Fig 3) is tapered along at least a portion of the length of the bending surface (given that the bending surface is in the shape of a nose and is made from a mold of the user’s nose, the nasal portion would be naturally tapered along the length of the bending surface, see annotated Fig 3).

Regarding claim 3, Malmin in view of Matsui further disclose the nasal cast bender of claim 2.
 Malmin further discloses wherein the handle (C, see annotated Fig 3) comprises a convex profile (given that C is created from a mold of the user’s face, C would naturally have a convex profile in regards to A, see annotated Fig 3).

Regarding claim 4, Malmin in view of Matsui further disclose the nasal cast bender of claim 3.
 Malmin further discloses wherein a circumference of the handle (The circumferential length of the forehead portion of the casting; E, see annotated Fig 3) is greater than a circumference of the bending surface (the circumferential length of the nasal portion of the casting; F, see annotated Fig 3). (When comparing E and F, E has a greater circumferential length than F).

Regarding claim 5, Malmin in view of Matsui further disclose the nasal cast bender of claim 4.
 Malmin further discloses wherein the bending surface (D) comprises a smooth texture (given that the casting is molded to a face, the surface of the casting would be smooth like the terrain of a face).

Regarding claim 9, Malmin in view of Matsui further disclose the nasal cast bender of claim 1.
 Malmin further discloses wherein the nasal cast bender is solid (Col 3, lines 13-19; the nasal cast bender made of plaster, see Fig 3 is solid).

Regarding claim 17, Malmin discloses a method for shaping an external nasal cast, the method comprising:
providing a nasal cast bender (Figs 2, 3, and 5), wherein the nasal cast bender comprises:
a base portion (the portion of the inner surface of the casting; A, see annotated Fig 3); and
the face casting (B) protrudes upwards from the inner surface (A) of the casting, see annotated Fig 3) from the base portion (the inner surface of the casting; A, see Fig 3), wherein the protrusion (the face casting; B, see Fig 3) comprises a bending surface (the nasal portion of the of the casting; D, see annotated Fig 3), wherein the bending surface protrudes upwards directly from the base portion (the nasal portion of the casting, D protrudes upwards directly from the inner surface A of the casting, see annotated Fig 3), and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the base portion (the nasal portion of the casting D is in the shape of a human nose and thus forms a convex profile in  the form of an upside down U that protrudes upwards relative from the inner surface A of the casting, see annotated Fig 3); bending, sliding, and/or pressing the external nasal cast along the bending surface (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5); and shaping the external nasal cast based on the bending, sliding, and/or pressing (Col 3, lines 41-45; after the nasal cast is heated, it becomes pliable and is then placed over the model and shaped accordingly, see Fig 5). 
Malmin is silent wherein the base portion comprises a flat top, wherein a protrusion protruding upwards from the flat top of the base portion, wherein the bending surface protrudes upwards directly from the flat top of the base portion, and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion.
Matsui teaches of an analogous device (Fig 6-7 and 10A-11) capable of being used as a nasal cast bender for surgical procedures (Col 7, lines 30-44 and Col 10, lines 18-22) having overall analogous structural features to the device of Malmin (Malmin and Matsui are both face molds) having an analogous base portion (201’, see Fig 11), an analogous protrusion(B’, see annotated Fig 11), an analogous handle(C’, see annotated Fig 11), and an analogous bending surface(D’, see annotated Fig 11), wherein the base portion (201’) comprises a flat top (G), wherein a protrusion (B’) protruding upwards 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal cast bender disclosed by Malmin, to include a base portion having a flat top as taught by Matsui, in order to provide enhanced support for the mold during the process of making the mold (Col 2, lines 28-36).

Regarding Claim 18, Malmin in view of Matsui further disclose the nasal cast bender of claim 17.
 Malmin further discloses further comprising applying the external nasal cast to a reconstructed nose (Abstract and Col 4, lines 56-62).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Malmin (US Patent No. 3,742,943), in view of Matsui (US Patent No. 8,801,986 B2), in view of Valinia (US 2016/0374846 A1) with extrinsic evidence provided by DuPont (“20210427_DuPontPerformanceMaterials_ Delrin_POM”).

Regarding claim 6, the modified Malmin further disclose the nasal cast bender of claim 5.
the nasal cast bender is formed as a single, integral piece, see Fig 3).
The modified Malmin is silent regarding the specific means of manufacturing the nasal cast bender, specifically wherein the nasal cast bender is 3D printed.
Valinia discloses an analogous nasal cast bender (see Fig 6) used in art of rhinoplasty cases ([0002] and Abstract) wherein the nasal cast bender is produced via 3D printing ([0009]-[0012]) for the purpose of creating a customized mold for an individual patient while minimizing the surgeon’s errors in order to achieve the best result for the patient ([0007]-[0008]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the production of nasal cast bender disclosed by the modified Malmin with the production method as taught by Valinia in order to get a more advanced mold of the user having the surgical procedure, thus enhancing the overall device to thereby achieve the best result for the patient by minimizing the surgeon’s errors ([0007]-[0012]). 
Further, examiner notes that this limitation is a product-by-process limitation, where the process is "3-D printing." The structure of Malmin and Matsui has the structure required by the claim and can therefore be expected to perform in the same manner as Applicant's. As set forth in MPEP  2113, product by process claims are NOT limited to the manipulations  of the recited steps, only to the  structure implied by the  steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference between the two. See MPEP 2113 and In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Regarding Claim 7, the modified Malmin further disclose the nasal cast bender of claim 6. 

However, Valinia further teaches the analogous nasal cast bender (Fig 6; Valinia) being made from Polyoxymethylene (POM) (see claim 10, claim 13, [0012], and Fig 6; Valinia) having the trade name: Delrin® acetal homopolymer and made from DuPont. Examiner notes, as evident through extrinsic evidence DuPont, POM is a polymer material capable of being of a non-porous surface as it is capable of being sterilized via autoclaved (see pg 5, Table 1 of extrinsic evidence “DuPont”) for the purpose of being applicable in a medical setting and able to be repeatedly used if necessary.

    PNG
    media_image4.png
    826
    918
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the nasal case bender disclosed by the modified Malmin with the material of the nasal cast bender as further taught by Valinia in order to be capable of being sterilized and thus capable of being used multiple times in a medical setting (see claim 10, claim 13, [0012], and Fig 6; Valinia).

Regarding claim 8, Malmin in view of Matsui disclose the nasal cast bender of claim 7.
Matsui further discloses wherein the nasal cast bender is hollow (204, see Fig 7; Matsui).

Claims 10-11 are rejected under 35 U.S.C. 103 and as being unpatentable over Malmin (US Patent No. 3,742,943), hereinafter Malmin, in view of Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in further view of Peter Yau (US Patent No. 5,971,763), hereinafter Yau.

Regarding claim 10, Malmin in view of Matsui further disclose the nasal cast bender of claim 1.
 Malmin in view of Matsui are silent wherein the bending surface is symmetrical relative to a vertical axis extending from an apex of the bending surface through a center of the bending surface.
Yau teaches of an analogous device wherein the bending surface (the nasal portion seen in Fig 13A and Fig 13B) is symmetrical (given that the head is said to have an ideal or perfect configuration (Col 1, line 11-13) with predetermined dimensions, see Table 1 in Col 20 and 21 and seen in Fig 13A and 13B the bending surface could be considered as symmetrical relative to the vertical axis (Y)) relative to a vertical axis (Y, see annotated Fig 13A) extending from an apex of the bending surface (the tip of the nose/ nasal portion, Fig 13A and 13B) through a center of the bending surface (a point in the nasal portion that is along the vertical axis, Y, see Fig 13A) for the purpose of creating the perfect facial configuration (Col 1, line 11-13). 

    PNG
    media_image5.png
    915
    444
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending surface of Malmin in view of Matsui with the bending surface taught by Yau in order to create the perfect facial configuration (Col 1, line 11-13).

Regarding claim 11, Malmin in view of Matsui further disclose the nasal cast bender of claim 1.
 Malmin in view of Matsui are silent wherein the handle is symmetrical relative to a vertical axis extending from an apex of the handle through a center of the handle.
Yau teaches of an analogous device wherein the handle (a, see Fig 13A) is symmetrical (given that the head is said to have an ideal or perfect configuration (Col 1, line 11-13) with predetermined dimensions, see Table 1 in Col 20 and 21 and seen in Fig 13A and 13B the handle could be considered as symmetrical relative to the vertical axis (Y)) relative to a vertical axis (Y, see annotated Fig 13A) extending from an apex of the handle (tip of the forehead area where (a) and (b) intersect, see Fig 13A) through a center of the handle (where (a) and (Y) intersect, see Fig 13A) for the purpose of creating the perfect facial configuration (Col 1, line 11-13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Malmin with the handle taught by Yau in order to create the perfect facial configuration (Col 1, line 11-13).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in view of Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman.

Regarding claim 12, Matsui discloses a nasal cast bender (200, see Fig 6-7 and 10A-11; 200 is capable of being used as a nasal cast bender for surgical procedures and is thus capable of having a nasal cast being bent on it, Col 7, lines 30-44 and Col 10, lines 18-22) comprising:
a base portion (201’, see Fig 11), wherein the base portion (201’) comprises a flat top (G, see annotated Fig 11);
a protrusion (the face casting; B’, see annotated Fig 11) protruding upwards from the flat top of the base portion (B’ is seen protruding upwards relative to G of 201’, see annotated Fig 11), wherein the protrusion (B’) comprises a bending surface (the nasal portion of the of the casting; D’, see annotated Fig 11), wherein the bending surface (D’) comprises a varying radius along a length of the bending surface (given that the bending surface is in the shape of a nose and is made from a mold of the user’s nose, the nasal portion would be naturally tapered along the length of the bending surface and would thus have a varying radius along the length of the bending surface, see annotated Fig 11), wherein the bending surface (D’) protrudes upwards from the flat top of the base portion (D’ protrudes upwards relative to G of 201’, see annotated Fig 11), and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion (D’ is a mold of a human nose and thus forms a convex profile in the form of an upside down U and protrudes upwards from the flat top G of the base portion 201’, see annotated Fig 11); and wherein the bending surface (D’) is configured to shape an external nasal cast (D’ of 200 is capable of being used as a nasal cast bender for surgical procedures and is thus capable of having a nasal cast being bent on it, Col 7, lines 30-44 and Col 10, lines 18-22).
Matsui is silent of a line extending from the base portion to a hook; 
Steinman teaches of a line (14, Fig 1) extending from an analogous base portion (16, Fig 1) to a hook (12, Fig 1) for the purpose of retracting tissue during an operation without requiring manual manipulation (Col 1, lines 19-22). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base portion of Matsui to include the line and hook as taught by Steinman in order to have provided an improved nasal cast bender having a line extending from the base portion to a hook to eliminate the requirement for a surgical assistant to preform manual traction of the incision and wound margins (Col 1, lines 14-16). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in view of Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman, in further view of Karl Hohmann (US Patent No. 605,715), hereinafter Hohmann.

Regarding claim 13, Matsui in view of Steinman discloses the nasal cast bender of claim 12.

Hohmann teaches of an analogous hook (f, Fig 1 2 and 3) that is able to retract the nasal skin (see Fig 2; Hohmann) for the purpose of conducting intranasal operations (Col 1, lines 9-11; Hohmann).

    PNG
    media_image6.png
    461
    318
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the hook of Matsui in view of Steinman with the capability of the hook taught by Hohmann in order to have provided an improved method of retracting nasal skin such that the method affords the operator an unobstructed view into the nasal cavity and the largest possible introduction of his instruments (Col 1, lines 11-17; Hohmann).

Regarding claim 14, Matsui in view of Steinman in further view of Hohmann disclose the nasal cast bender of claim 13.
.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US Patent No. 8,801,986 B2), hereinafter Matsui, in view of Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman, in further view of Karl Hohmann (US Patent No. 605,715), hereinafter Hohmann, in further view of Lim et al. (KR Patent No. KR101634375 B1), hereinafter Lim.

Regarding claim 15, Matsui in view of Steinman in further view of Hohmann disclose the nasal cast bender of claim 14. 
Although Matsui in view of Steinman in further view of Hohmann disclose of an analogous base (16, Fig 1 and 2; Steinman) comprising a clasp (combination of 18 and 28, see Fig 1 and 2, Steinman), Matsui in view of Steinman in further view of Hohmann are silent wherein the base comprises an eyelet.
However, Lim teaches wherein the base portion comprises an eyelet (combination of 2 and 7, see Fig 1 and 2) for the purpose of retaining the ball chain (see Fig 1)

    PNG
    media_image7.png
    587
    601
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    415
    370
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the clasp disclosed by Matsui in view of Steinman in further view of Hohmann with the eyelet taught by Lim in order to prevent the ball chain from coming loose from the base of the nasal cast bender (see Fig 1, Lim). 

Regarding claim 16, Matsui in view of Steinman in further view of Hohmann and in further view of Lim disclose the nasal cast bender of claim 15.
Matsui in view of Steinman in further view of Hohmann and in further view of Lim further disclose wherein the line (14, see Fig 1 and 2; Steinman) is attached to the eyelet (combination of 2 and 7, see Fig 1 and 2; Lim).
The examiner notes that the combination of Matsui, Hohmann, and Lim would have the line 14 attached to the eyelet as required by the claim.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Steinman (US Patent No. 3,542,015), hereinafter Steinman, in view of Gunnarshaug (US Patent No. 7,117,543 B1), hereinafter Gunnarshaug, in further view of Hristov et al. (US Patent Application Publication No. 2012/0078367 A1), hereinafter Hristov.

Regarding Claim 19, Steinman discloses a method for retracting nasal skin and/or soft tissue, the method comprising:
providing a nasal cast bender (10, see Figs 1 and 2; the components of 10, like 16, has rounded corners and is made out metal and is therefore capable of being able to allow a nasal cast to be bent over it; Col 2, lines 25-33 and Col 2, lines 52-57), wherein the nasal cast bender comprises: 
a base portion(the bottom surface of 16, see Fig 2), wherein the base portion (16) comprises a top and a bottom (16 has a top upper surface and a bottom under surface, see Fig 2);
a line (14, see Figs 1 and 2) extending from the base (14 extends from 16 via 18, see Fig 1 and 2) to a hook (12, see Fig 1 and 2);
suspending the nasal cast bender (Col 1, lines 31-32) past the forehead of the patient with the line (14)( the nasal case bender of Steinman could be configured to suspend past the forehead of a patient); and
retaining the tissue (Col 1, lines 33-35) separated from the structures using the nasal cast bender (10) suspended past the forehead of the patient (Col 1, lines 30-35).
Steinman is silent having a protrusion protruding upwards from the top of the base portion, wherein the protrusion comprises a bending surface, wherein the bending surface comprises a varying radius along a length of the bending surface, and wherein the bending surface protrudes upwards directly from the top of the base portion, and wherein the bending surface forms a convex profile in the form of an upside down U protruding upwards from the flat top of the base portion.
Gunnarshaug teaches of an analogous nasal cast bender (30,32, see Fig 4 and 8) having an analogous base portion (32, see Fig 8) having an analogous top of the base portion (the top surface of 32, see Fig 8) and an analogous bottom of the base portion (the bottom surface of 32, see Fig 8) having a protrusion (30, see Fig 4 and 8) protruding upwards from the top of the base portion (30 protrudes from 

    PNG
    media_image9.png
    528
    599
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base member of Steinman to include 
Steinman in view of Gunnarshaug discloses the invention as discussed above.
Although Steinman in view of Gunnarshaug disclose of an analogous device used to retain tissue during surgery, Steinman in view of Gunnarshaug are silent wherein the device retains nasal skin and/ or soft tissue and includes the methods of separating a nasal skin and/or soft tissue from osseous and cartilaginous structures; peeling the nasal skin and/or the soft tissue towards a forehead of a patient; attaching the hook to the nasal skin and/or the soft tissue; traversing the forehead with the line;
Hristov teaches of an analogous hook (405, Fig 11a and 11c) that is able to retract the nasal skin (see Fig 11a and 11c; Hristov) and includes the methods of separating a nasal skin and/or soft tissue from osseous and cartilaginous structures (see Fig 11a and 11c); peeling the nasal skin and/or the soft tissue towards a forehead of a patient (done via 405, see Fig 11c); attaching the hook (405 is an analogous hook) to the nasal skin and/or the soft tissue (see Fig 11a and 11c); and traversing the forehead (see Fig 11c) with the line (14 of Steinman; 14 of Steinman would be attached to 405 and would be considered as traversing the forehead) for the purpose of conducting intranasal operations ([0044] and [0045], line 1; Hristov).

    PNG
    media_image10.png
    586
    610
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    510
    510
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook of Malmin in view of Gunnarshaug with the hook taught by Hristov in order to conduct a typical rhinoplasty procedure ([0044]; Hristov).

Regarding claim 20, Steinman in view of Gunnarshaug in further view of Hristov disclose the method of claim 19.
As combined, Hristov further discloses the method further comprising: 
removing the hook (405 is an analogous hook, see Fig 11a and 11c) (removing the hook is seen as an inherent step that would be required before suturing the incisions);
positioning the nasal skin over the osseous and cartilaginous structures ([0046], lines 3-4); and
suturing the incisions ([0046], lines 3-5) for the purpose of concluding a rhinoplasty operation ([0046], lines 3-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,594,813 is considered pertinent because it relates to the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/BRANT T BENNETT/               Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786